 



Exhibit 10.40
FIFTH AMENDED AND RESTATED THREE PARTY
AGREEMENT RELATING TO LOCKBOX SERVICES AND CONTROL
(with Activation upon Notice)
Dated as of June 30, 2005
     THIS FIFTH AMENDED AND RESTATED THREE PARTY AGREEMENT RELATING TO LOCKBOX
SERVICES AND CONTROL (such agreement as amended, modified, waived, supplemented
or restated from time to time, the “Agreement”) is entered into as of June 30,
2005, by and among:
     (1) BANK OF AMERICA, N.A., a national banking association, as the lockbox
bank under this Agreement (in such capacity, the “Bank”) and under the
Intercreditor Agreement (as defined below);
     (2) Each of the FINANCING AGENTS party hereto, including each of the
parties that from time to time may become a Financing Agent party hereto by
execution and delivery of a joinder agreement in the form of Exhibit C to the
Intercreditor Agreement (as defined below) as financing agent under any of the
Financing Documents (as defined below) (each, a “Financing Agent” and,
collectively, the “Financing Agents”);
     (3) CAPITALSOURCE FINANCE LLC, a Delaware limited liability company, in
each of the following capacities: (i) as the originator under the Financing
Documents (in such capacity, the “Originator”); (ii) as the original servicer
under the Financing Documents (in such capacity, the “Original Servicer”); and
(iii) as the original lockbox servicer under this Agreement and the
Intercreditor Agreement (in such capacity, the “Lockbox Servicer”); and
     (4) CAPITALSOURCE FUNDING INC., a Delaware corporation (f/k/a CapitalSource
Funding LLC) (the “Company”) as the owner of the accounts and as the owner of
the lockbox.
     Capitalized terms used but not otherwise defined herein shall have the
meanings given to such terms in the Intercreditor Agreement.
R E C I T A L S
     WHEREAS, the Company has granted to certain lenders or their nominees a
security interest in the Lockbox Accounts (as defined below) and the Remittances
(as defined in the Intercreditor Agreement) mailed to the United States Post
Office addresses P.O. Box 409739, Atlanta, GA 30384-9739, P.O. Box 409761,
Atlanta, GA 30384-9761 and P.O. Box 409780, Atlanta, GA 30384-9780 (each a
“Lockbox” and, collectively, the “Lockboxes”; each such address is referred to
herein as a “Lockbox Address” and, collectively as the “Lockbox Addresses”)
processed therein and deposited to the Company’s accounts numbered

 



--------------------------------------------------------------------------------



 



003930559738, 003938703751, 003939396662 and 003922575610 with the Bank (the
“Lockbox Accounts”);
     WHEREAS, the parties hereto have entered into the Fourth Amended and
Restated Intercreditor and Lockbox Administration Agreement, dated as of
June 30, 2005 (such agreement as amended, modified, waived, supplemented or
restated from time to time, the “Intercreditor Agreement”) with respect to liens
that attach to, and the administration of, the Remittances in the Lockboxes and
the Lockbox Accounts; and
     WHEREAS, the parties hereto are entering into this Agreement with the
intent to, among other things, (i) amend, restate and supercede in its entirety
the Fourth Amended and Restated Three Party Agreement Relating to Lockbox
Services, dated as of November 25, 2003 (the “Existing Agreement”), (ii) provide
for the disposition of the net proceeds of the Remittances deposited in the
Lockboxes and the Lockbox Accounts, and (iii) provide the Financing Agents,
including any subsequent Financing Agents with continued “control” (as such term
is used in Section 9-104 of the Uniform Commercial Code as enacted in the State
of New York (the “UCC”)), for the purpose of perfecting and continuing the
perfection of such Financing Agents’ security interests in the Lockbox and the
Lockbox Accounts under the UCC.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are here acknowledged, the parties hereto hereby agree as
follows:
     1. The Bank is hereby authorized:
          (a) to perform the lockbox service set forth herein (the “Lockbox
Service”) and to follow its usual operating procedures for the handling of any
Check (as such term is defined in the UCC), in accordance with the Standard
Terms and Conditions attached hereto as Exhibit A and incorporated herein,
except as modified by this Agreement;
          (b) to charge the Lockbox Accounts for all returned Checks, service
charges, and other fees and charges associated with the Lockbox Service and this
Agreement; and
          (c) to follow its usual procedures in the event the Lockbox Addresses,
the Lockbox Accounts or any Check should be or become the subject of any writ,
levy, order or other similar judicial or regulatory order or process.
     2. (a) The Bank will comply with instructions originated by the Requisite
Financing Agents (as defined in the Intercreditor Agreement) or an entity
designated by them concerning the Lockboxes and the Lockbox Accounts without
further consent by the Lockbox Servicer (including, without limitation, any
instructions to pay over to the Financing Agents all available balances in the
Lockboxes and the Lockbox Accounts from time to time). Unless and until a Notice
(as defined below) is received by the Bank, the Bank may also comply with any
instruction it receives from the Lockbox Servicer concerning the Lockboxes and
the Lockbox Accounts without further consent by the Financing Agents (including,
without limitation, making withdrawals from the Lockboxes and the Lockbox
Accounts); provided, that, the Bank will not comply with any instructions to
close any of the Lockboxes or any Lockbox Account without the prior written
consent of each Financing Agent. Within a reasonable period of time not to
exceed two (2) Business Days after the Bank’s receipt of written notice in the
form of Attachment I (the

- 2 -



--------------------------------------------------------------------------------



 



“Notice”), the Bank shall no longer comply with instructions from the Lockbox
Servicer with respect to the Lockboxes and Lockbox Accounts, and within a
reasonable period of time not to exceed five (5) Business Days shall transfer
all collected and available balances in the Lockbox Accounts to the account
specified in the written instructions in the Notice, provided, that such Notice
shall only specify one account to which the Bank shall send all such funds.
“Business Day” means each Monday through Friday, excluding bank holidays. Funds
are not available if, in the reasonable determination of the Bank, they are
subject to a hold, dispute or legal process preventing their withdrawal.
Thereafter the Financing Agents shall have exclusive control of the Lockboxes
and the Lockbox Accounts unless and until the Financing Agents provide the Bank
with notice to the contrary in compliance with the notice requirements of
Section 15 hereof. The Bank will not agree with any other person to comply with
instructions concerning the Lockboxes and the Lockbox Accounts given by any
person other than the Lockbox Servicer and/or the Requisite Financing Agents (or
an entity appointed by them).
          (b) The Bank shall have no responsibility or liability to the
Financing Agents with respect to the value of the Lockbox Accounts or any
responsibility to limit, restrict or otherwise monitor the withdrawal of funds
from the Lockbox Accounts by the Company or the Lockbox Servicer unless and
until a Notice has been received by the Bank. This Agreement does not create any
obligation or duty of the Bank other than those expressly set forth herein. The
Bank may rely on notices and communications which do not conflict with the terms
hereof that it reasonably believes are given by the appropriate party. The Bank
shall not be obligated to make any inquiry as to the authority, capacity,
existence or identity of any party purporting to give such notice or
instructions including, without limitation, whether any group of Financing
Agents comprise the Requisite Financing Agents (as represented in writing to the
Bank) or the validity of the designation of the authority designated to any
entity or designated by the Requisite Financing Agents or the Financing Agents
pursuant to Section 23 or otherwise; provided that, notwithstanding the
foregoing, as a condition to any action to be taken hereunder the Bank shall be
entitled to require, at its sole option, a written certification with respect to
any group’s authorization to cause it to take any such actions and the Bank
shall be entitled to, and fully protected in its reliance on, any such
certification.
     3. (a) If the balances in the Lockbox Accounts are not sufficient to pay
the Bank for any returned Check and the Originator has not paid the amounts
payable in respect of such returned Checks, each Financing Agent, as applicable,
agrees to pay to the Bank on demand the portion of any amounts received by such
Financing Agent with respect to such returned Check.
          (b) If the balances in the Lockbox Accounts are not sufficient to
compensate the Bank for any fees or charges due the Bank in connection with the
Lockbox Service or this Agreement, the Originator agrees to pay the Bank on
demand the amount due the Bank. The Originator will have breached this Agreement
if it has not paid the Bank, within five (5) Business Days after the demand, the
amount due the Bank.
          (c) The Originator hereby authorizes the Bank, without prior notice,
from time to time to debit any other account the Originator may have with the
Bank for the amount or amounts due from the Originator under subsection 3(a) or
3(b).

- 3 -



--------------------------------------------------------------------------------



 



          (d) The Bank agrees it shall not have and shall not exercise any right
of set-off against the Lockbox Accounts, except as permitted under Section 1(b)
of this Agreement, until it has been advised in writing by each Financing Agent
that all of the obligations owed to such Financing Agent (and persons
represented by such Financing Agent) and secured by the Checks and the Lockbox
Accounts are paid in full. The Financing Agents shall notify the Bank promptly
in writing upon payment in full of all such obligations and this Agreement shall
automatically terminate upon receipt of all such notices, provided, however,
that Bank shall have no obligation to confirm that the parties representing
themselves in writing to the Bank as all of the then existing Financing Agents,
comprise all of the then existing Financing Agents.
     4. The Bank may terminate this Agreement upon thirty (30) days’ prior
written notice to the Company, the Originator, the Lockbox Servicer and the
Financing Agents and the transfer of all amounts on deposit in the Lockbox
Accounts to the account designated in writing by the Requisite Financing Agents.
The Financing Agents may terminate this Agreement upon thirty (30) days’ prior
written notice to the Company and the Bank. Neither the Company nor the Lockbox
Servicer may terminate this Agreement or the Lockbox Service except with (i) the
written consent of each Financing Agent and (ii) upon thirty (30) days’ prior
written notice to the Bank and the Financing Agents.
          (a) The Bank will not be liable to the Company, the Originator or the
Financing Agents for any expense, claim, loss, damage or cost (the “Damages”)
arising out of or relating to its performance under this Agreement other than
those Damages which result directly from its acts or omissions constituting
negligence or willful misconduct.
          (b) In no event will the Bank or any Financing Agent be liable for any
special, indirect, exemplary or consequential damages, including but not limited
to lost profits.
          (c) The Bank will be excused from failing to act or delay in acting,
and no such failure or delay shall constitute a breach of this Agreement or
otherwise give rise to any liability of the Bank, if (i) such failure or delay
is caused by circumstances beyond the Bank’s reasonable control, including but
not limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or act, negligence or default of the Company, the
Originator or the Financing Agents or (ii) such failure or delay resulted from
the Bank’s reasonable belief that the action would have violated any guideline,
rule or regulation of any governmental authority.
     5. The Originator shall indemnify the Bank against, and hold it harmless
from, any and all liabilities, claims, costs, expenses and damages of any nature
(including but not limited to allocated costs of staff counsel, other reasonable
attorney’s fees and any fees and expenses incurred in enforcing this Agreement)
in any way arising out of or relating to disputes or legal actions concerning
the Bank’s provision of the Lockbox Service, this Agreement, any Check or the
Lockbox Addresses. This Section 5 does not apply to any cost or damage
attributable to the gross negligence or intentional misconduct of the Bank. The
Originator’s obligations under this Section 5 shall survive termination of this
Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     6. (a) Each party hereto represents and warrants (each as to itself only)
that: (i) this Agreement constitutes its duly authorized, legal, valid, binding
and enforceable obligation; (ii) the performance of its obligations under this
Agreement and the consummation of the transactions contemplated hereunder will
not (A) constitute or result in a breach of its certificate or articles of
incorporation, by-laws or partnership agreement, as applicable, or the
provisions of any material contract to which it is a party or by which it is
bound or (B) result in the violation of any law, regulation, judgment, decree or
governmental order applicable to it; and (iii) all approvals and authorizations
required to permit the execution, delivery, performance and consummation of this
Agreement and the transactions contemplated hereunder have been obtained.
          (b) The Bank represents and warrants to the Company, the Originator,
the Original Servicer, the Lockbox Servicer and the Financing Agents that:
(i) the Lockbox Accounts are held with the Bank in the name of the Company;
(ii) this Agreement constitutes its duly authorized, legal, valid, binding and
enforceable obligation; (iii) the Bank has not agreed (and will not agree) with
any party, other than the Company and the Financing Agents, to comply with
instructions concerning the Lockbox Accounts; and (iv) the Requisite Financing
Agents are entitled to control the Lockbox Accounts and to direct the Bank in
the disposition of funds in the Lockbox Accounts, without further consent of the
Company, as provided in this Agreement.
          (c) Each of the parties hereto (each as to itself only) agrees that it
shall be deemed to make and renew each representation and warranty in
subsections 6(a) and (b), as applicable, on and as of each day on which it uses
the Lockbox Service.
     7. The Company represents and warrants that it has not assigned or granted
a security interest in the Lockbox Accounts or any funds now or hereafter
deposited in the Lockbox Accounts, except as described in the Intercreditor
Agreement.
     8. Each of the Company, the Originator, the Original Servicer, the Lockbox
Servicer and the Financing Agents (each as to itself only and solely in such
capacity) agrees that it will not permit the Lockbox and the Lockbox Accounts to
become subject to any other pledge, assignment, lien, charge or encumbrance of
any kind, nature or description, other than as contemplated in the Intercreditor
Agreement (and/or as required pursuant to any commercial paper conduit’s
securitization program to the extent such commercial paper conduit is a party to
any Financing Document and the Financing Agent with respect thereto is a party
to the Intercreditor Agreement) and that following the Bank’s receipt of the
Notice contemplated in Section 2 of this Agreement, that each of the Company,
the Originator, the Original Servicer and the Lockbox Servicer (each as to
itself only) agrees that it will not withdraw or attempt to withdraw any monies
from the Lockbox Accounts (other than as contemplated by the Intercreditor
Agreement) until such time as the Financing Agents advise the Bank in writing
that the Financing Agents no longer claim any interest in the Lockbox Accounts
and the Remittances deposited therein.
     9. The Financing Agents acknowledge and agree that the Bank has the right
to charge the Lockbox Accounts from time to time for customary fees and
expenses, as set forth in

- 5 -



--------------------------------------------------------------------------------



 



Section 1(b) of this Agreement, and that the Financing Agents have no right to
the monies so withdrawn by the Bank.
     10. (a) Each business day, the Bank will send any Checks not processed in
accordance with its standard terms and conditions (which such standard terms and
conditions are attached hereto as Exhibit A) and set up documents as well as any
other materials, such as invoices, received at a Lockbox Address plus
information regarding the deposit for the day to the address specified below for
the Company. The Lockbox Servicer (on behalf of the Company) shall promptly
provide a copy of the deposit advice to each of the Financing Agents.
          (b) The Bank will provide an original bank statement to the Company
and the Company (or the Lockbox Servicer on behalf of the Company) shall
promptly provide a copy of such original statement to each of the Financing
Agents. Bank agrees to provide a copy of the statement to the entity selected by
the Financing Agents pursuant to Section 23 hereof.
     11. The Originator agrees to pay to the Bank, upon receipt of the Bank’s
invoice, all costs, expenses and attorneys’ fees (including allocated costs for
in-house legal services) incurred by the Bank in connection with the enforcement
of this Agreement and any instrument or agreement required hereunder, including
but not limited to any such costs, expenses and fees arising out of the
resolution of any conflict, dispute, motion regarding entitlement to rights or
rights of action, or other action to enforce the Bank’s rights in a case arising
under Title 11, United States Code. The Originator agrees to pay the Bank, upon
receipt of the Bank’s invoice, all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
the preparation and administration of this Agreement (including any amendments
hereto or instruments or agreements required hereunder).
     12. Notwithstanding any of the other provisions in this Agreement, in the
event of the commencement of a case pursuant to Title 11, United States Code,
filed by or against the Company, or in the event of the commencement of any
similar case under then applicable federal or state law providing for the relief
of debtors or the protection of creditors by or against the Company, the Bank
may act as the Bank deems necessary to comply with all applicable provisions of
governing statutes and shall be held harmless by the Company and/or the
Originator from any claim of any of the parties for so doing.
     13. No amendment or supplement to or modification of this Agreement and no
waiver of or consent to departure from any of the provisions of this Agreement
shall be effective unless such amendment, supplement, modification, waiver or
consent is in writing and signed, in the case of an amendment, supplement or
modification, by each of the Financing Agents, the Lockbox Bank, the Owner, the
Originator, the Original Servicer and the Lockbox Servicer; provided, that after
delivery of a Notice to the Bank, then none of the Owner, the Originator, the
Original Servicer (only if it is still acting in such capacity and there has not
been appointed a Successor Servicer (as defined in the Intercreditor Agreement))
or the Lockbox Servicer shall need to be a party to any amendment, supplement or
modification that does not increase the liabilities or obligations of such party
hereunder or, in the case of any waiver or consent, by the party against which
enforcement of such waiver or consent is sought, and any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, further, that Bank shall have no obligation to
confirm that the parties

- 6 -



--------------------------------------------------------------------------------



 



representing themselves in writing to the Bank as all of the then existing
Financing Agents, comprise all of the then existing Financing Agents.
Notwithstanding the foregoing, the Bank’s charges are subject to change by the
Bank upon thirty (30) days’ prior written notice to the Company and the
Financing Agents. Prior to the execution of any such amendment, waiver or
consent, the Originator and/or any applicable Financing Agent shall furnish
written notification of the substance of such amendment, supplement,
modification or consent, together with a copy thereof, to each rating agency to
the extent required pursuant to the respective Financing Documents.
     14. This Agreement may be executed in counterparts (including by facsimile
or other electronic means); all such counterparts shall constitute but one and
the same agreement.
     15. Any written notice or other written communication to be given under
this Agreement shall be addressed to each party at its address set forth on the
signature page of this Agreement or as set forth in the joinder agreement
pursuant to which such entity became a party hereto or to such other address as
a party may specify in writing. Except as otherwise expressly provided herein,
any such notice shall be effective upon receipt.
     16. This Agreement controls in the event of any conflict between this
Agreement and any other document or written or oral statement, including the
Intercreditor Agreement. This Agreement supersedes all prior understandings,
writings, proposals, representations and communications, oral or written, of any
party relating to the subject matter hereof, including the Existing Agreement.
     17. The Company may not assign any of its rights under this Agreement
without the prior written consent of Bank and each Financing Agent.
     18. Nothing contained in the Agreement shall create any agency, fiduciary,
joint venture or partnership relationship between the parties hereto.
     19. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), EXCEPT THAT MATTERS RELATING TO THE PERFECTION OR EFFECT OF
PERFECTION OR NONPERFECTION OF A SECURITY INTEREST IN THE LOCKBOXES AND LOCKBOX
ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF WHERE THE ACCOUNT IS
MAINTAINED TO THE EXTENT THE LAWS OF THE STATE OF NEW YORK DO NOT GOVERN SUCH
MATTERS.
     20. The Bank hereby agrees not to institute or join any other person or
entity in instituting, any suit pursuant to Title 11, United States Code, or any
similar suit or proceeding under then applicable state or federal law providing
for the relief of debtors or the protection of creditors, against the Company
prior to the date which is one year and one day (or, if longer, the applicable
preference period then in effect) after payment of all obligations of the
Company to each Financing Agent (and the parties for which it is acting as
agent) are paid in full. This section shall survive any termination of this
Agreement.

- 7 -



--------------------------------------------------------------------------------



 



     21. Notwithstanding anything to the contrary contained herein, the
provisions of this Agreement related to subsequent Financings, subsequent
Financing Assets and subsequent Financing Agents shall not become operative
until the applicable subsequent Financing Agent shall have executed and
delivered to each of the parties hereto an executed counterpart to the joinder
agreement prescribed by Section 15 of the Intercreditor Agreement agreeing to be
bound by all the applicable terms and conditions hereof and of the Intercreditor
Agreement.
     22. The Company hereby appoints the Originator as the Lockbox Servicer
hereunder, and hereby appoints and authorizes the Lockbox Servicer to act as its
sole and exclusive agent to act on behalf of the Company under this Agreement
and hereby irrevocably authorizes Lockbox Servicer, as agent for the Company, to
take such action or to refrain from taking such action on its behalf under the
provisions of this Agreement. Until such time as Bank receives notice in writing
signed by each of the Company and the Lockbox Servicer or receives a Notice as
provided for herein, it shall be entitled to rely on all orders and instructions
received by Lockbox Servicer with respect to the Lockboxes and the Lockbox
Accounts.
     23. At the request of the Bank, the Financing Agents and/or the Requisite
Financing Agents shall use their reasonable best efforts to appoint a single
Financing Agent (or other entity) to interact with the Bank in connection with
this Agreement and/or the Intercreditor Agreement. Upon such designation, the
entity so designated shall promptly advise the Bank. Any entity so designated
may be removed at any time by the designation of a new entity by the Financing
Agents entitled to make any such designation and the Bank shall be promptly
notified of any such change. The Bank shall be entitled to rely, for all
purposes, on any such designation made by the Financing Agents or the Requisite
Financing Agents and, until notice of a change of such designated entity, shall
be entitled to rely on instructions from any such designated entity as if
delivered by all of the Financing Agents or the Requisite Financing Agents, as
applicable. The provisions of this Section 23 do not change the substantive
rights of the Financing Agents under this Agreement in the Intercreditor
Agreement and, any such designee would be required to obtain specific
instructions from the Requisite Financing Agents and all of the Financing
Agents, as applicable, unless greater authority had been delegated to such
entity by the applicable group of Financing Agents; instead these provisions are
intended solely to facilitate the convenience and certainty of the Financing
Agents’ interaction with the Bank. If the Financing Agents and/or Requisite
Financing Agents are not able to agree on a single Financing Agent (or other
entity) to interact with the Bank, then the Financing Agents and/or Requisite
Financing Agents agree that any notices or other correspondence to the Bank
shall be in writing signed by the Financing Agents and/or Requisite Financing
Agents, as applicable; provided, however, that Bank shall have no obligation to
confirm that the parties representing themselves in writing to the Bank as all
of the then existing Financing Agents or the Requisite Financing Agents, as
applicable, comprise all of the then existing Financing Agents or the Requisite
Financing Agents, as applicable.
[Remainder of Page Intentionally Left Blank]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers as of the day and year first above written.

                  CAPITALSOURCE FUNDING INC., as the    
 
  Company        
 
           
 
  By:   /s/ Steven A. Museles    
 
           
 
  Name:        Steven A. Museles    
 
  Title:        Senior Vice President    
 
                CapitalSource Funding Inc.         4445 Willard Avenue, 12th
Floor         Chevy Chase, Maryland 20815         Attention: Treasurer        
Facsimile No.: (301) 841–2700         Confirmation No.: (301) 841–2307    
 
                CAPITALSOURCE FINANCE LLC, as the Originator, the     Original
Servicer and the Lockbox Servicer
 
           
 
  By:   /s/ Giles R. Coates    
 
           
 
  Name:        Giles R. Coates         Title:        Director – Treasury and
Risk Management
 
                CapitalSource Finance LLC         4445 Willard Avenue, 12th
Floor         Chevy Chase, Maryland 20815         Attention: Treasurer        
Facsimile No.: (301) 841–2700         Confirmation No.: (301) 841–2307    

[Signatures Continued on the Following Page]
Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

S-1



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION, Successor by Merger to
Wells Fargo Bank Minnesota, National Association, as the CS Funding II Facility
Agent, the 2002-2 Securitization Agent, the 2003-1 Securitization Agent, the
2003-2 Securitization Agent, the 2004-1 Securitization Agent, the 2004-2
Securitization Agent and the 2005-1 Securitization Agent
 
           
 
  By:   /s/ Cory Branden    
 
           
 
  Name:        Cory Branden    
 
  Title:        Vice President    
 
                Wells Fargo Bank, National Association     Sixth and Marquette
Avenue     MAC N9311–161     Minneapolis, Minnesota 55479     Attention:
Corporate Trust Services
 
            Asset-Backed Administration         Facsimile No.: (612) 667-3539  
  Confirmation No.: (612) 667-8058
 
                [Signatures Continued on the Following Page]

Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

S-2



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL MARKETS, LLC, as     CS Funding III Warehouse
Agent
 
           
 
  By:   /s/ Paul A. Burkhart    
 
           
 
  Name:        Paul A. Burkhart    
 
  Title:        Vice President    
 
                Wachovia Capital Markets, LLC     One Wachovia Center, Mail
Code: NC0600     Charlotte, North Carolina 28288     Attention: Raj Shah    
Facsimile No.: (704) 715-0067     Confirmation No.: (704) 374-6230

[Signatures Continued on the Following Page]
Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

S-3



--------------------------------------------------------------------------------



 



                  HARRIS NESBITT CORP., as CS Funding Agent
 
           
 
  By:   /s/ Kevin P. Gibbons    
 
           
 
  Name:        Kevin P. Gibbons    
 
  Title:        Managing Director    
 
                Harris Nesbitt Corp.     115 South LaSalle Street     13th Floor
West     Chicago, Illinois 60603     Attention: Kevin Gibbons     Facsimile No.:
(312) 293-4908     Confirmation No.: (312) 461-5542

[Signatures Continued on the Following Page]
Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

S-4



--------------------------------------------------------------------------------



 



                  BANK OF MONTREAL, CHICAGO BRANCH,     as Mariner Facility
Agent
 
           
 
  By:   /s/ Stephen Maenhout    
 
           
 
  Name:        Stephen Maenhout    
 
  Title:        Vice President    
 
                Harris Nesbitt Financing, Inc.     115 South LaSalle Street,
12th Floor West     Chicago, Illinois 60603     Attention: Amy Dumser    
Telephone: (312) 750-4371     Facsimile: (312) 750-6057
 
                With a copy to
 
                Attention: Maria Torres     115 South LaSalle, 17th Floor West  
  Chicago, Illinois 60603     Email: maria.torres@bmo.com     Telephone:
(312) 750-4347     Facsimile: (312) 750-4345

[Signatures Continued on the Following Page]
Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

S-5



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as CS     Funding V Agent
 
           
 
  By:   /s/ Christine Herrick    
 
           
 
  Name:        Christine Herrick    
 
  Title:        Vice President    
 
                JPMorgan Chase Bank, N.A.     1111 Fannin Street, 10th Floor    
Houston, Texas 77002-8069     Attention of Loan and Agency Services     Telecopy
No. (713) 750-2223     Telephone No. (713) 750-3570
 
                With a copy to:
 
                JPMorgan Chase Bank, N.A.,     270 Park Avenue, 4th Floor,    
New York, New York 10017-2014,     Attention of Collateral Management Services
Group     Telecopy No. (212) 270-4628     Telephone No. (212) 270-7449
 
                And a copy to:
 
                JPMorgan Chase Bank, N.A.,     270 Park Avenue,     New York,
New York 10017,     Attention of Financial Institutions Corporate Banking    
Telecopy No. (212) 270-1511     Telephone No. (212) 270-9747

Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

S-6



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as the Lockbox Bank    
 
           
 
  By:   /s/ Peter N. Knickerbacker    
 
           
 
  Name:        Peter N. Knickerbacker    
 
  Title:        Senior Vice President    
 
                Bank of America, N.A.         Deposit Support East Manager      
  225 N. Calvert Street         Mail Code MD4-301-10-38         Baltimore,
Maryland 21202         Facsimile No.: (410) 347-0316         Confirmation No.:
(410) 605-8616    

Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

S-7



--------------------------------------------------------------------------------



 



ATTACHMENT I
THREE PARTY LOCKBOX

     
To:
  Bank of America, N.A.
 
  Mail Code: MD4-301-10-38
 
  225 N. Calvert Street
 
  Baltimore, Maryland 21202
 
  Attn: Deposit Support East Manager
 
   
Re:
  CapitalSource Funding LLC
 
  Lockbox Account Nos. 003930559738, 003938703751, 003939396662 and 003922575610

Ladies and Gentlemen:
     Reference is made to the Fifth Amended and Restated Three Party Agreement
Relating to Lockbox Services and Control, dated June 30, 2005 (such agreement as
amended, modified, supplemented or restated from time to time, the “Agreement”),
by and among Bank of America, N.A., CapitalSource Finance LLC, CapitalSource
Funding LLC and the Financing Agents party thereto from time to time regarding
the above-described accounts (the “Lockbox Accounts”). In accordance with
subsection 2(a) of the Agreement, we hereby give you notice of our exercise of
control of the Lockbox Accounts and we hereby instruct you to transfer all
collected and available balances existing as of the date hereof and all funds
received on and after the date hereof to the following account or otherwise in
accordance with joint written instructions of the undersigned. The undersigned
signatories comprise the Requisite Financing Agents (or an entity designated by
them) referenced in Section 2(a) of the Agreement and the Bank shall be entitled
to rely on such representation for all purposes without investigation.
Bank Name: ______________________________
Location: ________________________________
ABA Routing No.: _________________________
Credit Account Nos.: _______________________
[Signatures begin on the following page]
Fourth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

Attachment I - 1



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                [Insert signatures for applicable Financing Agents that comprise
the Requisite Financing Agents or the entity designated by them at the time of
activation]    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
To Amended And Restated
Three Party Agreement
Relating To Lockbox Services
STANDARD TERMS AND CONDITIONS
     The Lockbox Service involves processing Checks that are received at a
Lockbox Address. With this Service, Lockbox Servicer (on behalf of the Company)
instructs its customers to mail checks it wants to have processed under the
Service to a Lockbox Address. Bank picks up mail at the Lockbox Addresses
according to its usual pick-up schedule. Bank will have unrestricted and
exclusive access to the mail directed to the Lockbox Addresses. Bank will
provide Company with the Lockbox Service for a Lockbox Address when Company has
completed and Bank has received Bank’s then current set-up documents for each
Lockbox Address.
     If Bank receives any mail containing Company’s lockbox number at Bank’s
lockbox operations location (instead of a Lockbox Address), Bank may handle the
mail as if it had been received at a Lockbox Address.
     PROCESSING
     Bank will handle Checks received at the Lockbox Addresses according to the
applicable deposit account agreement, as if the Checks were delivered by Company
to Bank for deposit to the Account, except as modified by this Agreement.
     Bank will open the envelopes picked up from the Lockbox Addresses and
remove the contents. For the Lockbox Addresses, Checks and other documents
contained in the envelopes will be inspected and handled in the manner specified
in the Company’s set-up documents. Bank captures and reports information related
to the lockbox processing, where available, if Company has specified this option
in the set-up documents. Bank will endorse all Checks Bank processes on
Company’s behalf.
     If Bank processes an unsigned check as instructed in the set-up documents,
and the check is paid, but the account owner does not authorize payment, Company
agrees to indemnify Bank, the deposit bank (which may include Bank) and any
intervening collecting bank for any liability or expense incurred by such
indemnitee due to the payment and collection of the check.
     If Company instructs Bank not to process a check bearing a handwritten or
typed notation “Payment in Full” or words of similar import on the face of the
check, Company understands that Bank has adopted procedures designed to detect
Checks bearing such notations; however, Bank will not be liable to Company or
any other party for losses suffered if Bank fails to detect Checks bearing such
notations.
Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

Exhibit A-1



--------------------------------------------------------------------------------



 



     RETURNED CHECK
     Unless Company and Bank agree to another processing procedure, Bank will
reclear a Check once which has been returned and marked “Refer to Maker,” “Not
Sufficient Funds” or “Uncollected Funds.” If the Check is returned for any other
reason or if the Check is returned a second time, Bank will debit the applicable
Account and return the Check to Company. Company agrees that Bank will not send
a returned item notice to Company for a returned Check unless Company and Bank
have agreed otherwise.
     ACCEPTABLE PAYEES
     For the Lockbox Addresses, Lockbox Servicer (on behalf of the Company) will
provide to Bank the names of Acceptable Payees (“Acceptable Payee” means
Company’s name and any other payee name provided to Bank by Company as an
acceptable payee for Checks to be processed under the Lockbox Service). Bank
will process a check only if it is made payable to an Acceptable Payee and if
the check is otherwise processable. Company warrants that each Acceptable Payee
has authorized Checks payable to it to be credited to the Account Company
designates for the Lockbox Service. Bank may treat as an Acceptable Payee any
variation of any Acceptable Payee’s name that Bank deems to be reasonable.
     CHANGES TO PROCESSING INSTRUCTIONS
     Lockbox Servicer (on behalf of the Company) may request Bank orally or in
writing to make changes to the processing instructions (including changes to
Acceptable Payees) for any Lockbox Address by contacting its Bank
representative, provided, Lockbox Servicer agrees to notify the Financing Agents
of any such changes, provided, further, Bank shall have no obligation to ensure
that the Financing Agents have been notified of any such requested changes. Bank
will not be obligated to implement any requested changes until Bank has actually
received the requests, and had a reasonable opportunity to act upon them. In
making changes, Bank is entitled to rely on instructions purporting to be from
the Lockbox Servicer.
Fifth Amended and Restated
Three Party Agreement Relating to
Lockbox Services and Control

Exhibit A-2